Citation Nr: 1233693	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  05-11 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for squamous cell carcinoma of the right tongue base, based upon alleged VA failure to timely diagnose that condition.  

2. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for post-treatment residuals of squamous cell carcinoma of the right tongue base, to include osteoradionecrosis, osteomyelitis, and/or pressure necrosis of the right mandible.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for osteoradionecrosis of the right mandible.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at hearings before two Veterans Law Judges in March 2006 and July 2006.  Copies of the transcripts have been associated with the claims file.  The Veterans Law Judge who conducted the July 2006 hearing is no longer at the Board.  The law requires that the Veterans Law Judge who conducted a hearing participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  By a June 2012 letter, the Veteran was given the opportunity to request another Board hearing.  In July 2012 the Veteran responded that he did not want an additional hearing.  Therefore, the Board will adjudicate his claims.  

In March 2008 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development.  

The appeal is REMANDED to the VA RO in Reno, Nevada.  VA will notify the appellant if further action is required.


REMAND

The Board is compelled to again remand this matter in order to ensure that the Veteran's due process rights are satisfied. 

In its March 2008 remand, the Board required that the RO adjudicate in the first instance the inextricably intertwined issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for squamous cell carcinoma of the right tongue base, based upon alleged VA failure to timely diagnose that condition.  This action was not completed by the RO.

In September 2010 the Board remanded this case again in part so that the RO could adjudicate an inextricably intertwined issue.  Specifically, the RO was to adjudicate the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for squamous cell carcinoma of the right tongue base, based upon alleged VA failure to timely diagnose that condition.  

In a January 2012 Supplemental Statement of the Case, the AMC referred the issue to the RO because the AMC cannot adjudicate an issue in the first instance.  To date, the RO has not adjudicated this issue.  Although the AMC erred in listing the issue as entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for post treatment residuals of squamous cell carcinoma of the right tongue base, it is clear from the reasons and bases that the AMC intended to refer the issue of compensation for squamous cell carcinoma of the right tongue base. 

This unadjudicated claim is intertwined with the claim for benefits for post-treatment residuals of such cancer under the provisions of 38 U.S.C.A. § 1151, because if the cancer itself is found to be warranting of benefits pursuant to 38 U.S.C.A. § 1151, then any residuals of the cancer will warrant benefits on a secondary basis, obviating the necessity of separate 38 U.S.C.A. § 1151 adjudication for the cancer residuals. The Court of Appeals has held that a claim which is inextricably intertwined with another claim which remains undecided and pending before VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication. Harris v. Derwinski, 1 Vet. App. 180, 183   (1991). 

Following the September 2010 remand, the AMC referred the issue to the RO in its May 2012 Supplemental Statement of the Case.  To date, the RO has not adjudicated the issue in the first instance.  

Accordingly, remand is again required, to fulfill the prior remand instructions due to absence of substantial compliance with the Board remand, and because that substantial compliance is still required. The Veteran is entitled to substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) D'Aries v. Peake, 22 Vet. App. 97 (2008). 

Accordingly, the case is REMANDED for the following action:

1. The RO must adjudicate the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for squamous cell carcinoma of the right tongue base, based upon alleged VA failure to timely diagnose that condition.

This is an issue DISTINCT FROM, but inextricably intertwined with, the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for the post-treatment residuals of squamous cell carcinoma of the right tongue base, to include osteoradionecrosis, osteomyelitis, and/or pressure necrosis of the right mandible. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal de novo.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

___________________________		____________________________
       VITO A. CLEMENTI		                L. HOWELL
         Veterans Law Judge			Veterans Law Judge
    Board of Veterans' Appeals		       Board of Veterans' Appeals


____________________________
KELLI A. KORDICH
Acting Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


